Citation Nr: 1456428	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disease, claimed as chronic obstructive pulmonary disease (COPD) and asthma, to include as due to herbicide and asbestos exposure or as secondary to service-connected disabilities.

2.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from July 1967 to September 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2014, the Veteran submitted a signed written statement withdrawing his earlier request for a hearing before the Board.


FINDING OF FACT

Prior to the promulgation of a decision in the matter, VA received written notification from the Veteran in October 2014 expressing his intent to withdraw his appeal seeking service connection for respiratory disease (claimed as COPD and asthma) and for service connection for a sleep disorder (claimed as sleep apnea); there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for respiratory disease (claimed as COPD and asthma) and for a sleep disorder (claimed as sleep apnea), the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a statement received by VA in October 2014, the Veteran indicated that it was his intent to withdraw his appeal seeking service connection for respiratory disease (claimed as COPD and asthma) and for a sleep disorder (claimed as sleep apnea).  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for respiratory disease (claimed as COPD and asthma) and for a sleep disorder (claimed as sleep apnea) is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


